Citation Nr: 0945920	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  98-01 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to enhanced dependency and indemnity compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1311.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1951 to March 
1955.  He died in November 1966.  The appellant is the 
Veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Louis, Missouri, in which the RO found that no 
revision was warranted in the decision to grant an effective 
date of April 14, 1960 for the Veteran's service-connected 
nervous condition.  

In June 2002, the appellant testified before the undersigned 
Veterans Law Judge sitting at the RO (Travel Board hearing).  
A transcript of that hearing is of record.    

In an August 2005 decision, the Board found that there was no 
clear and unmistakable error (CUE) in the rating decision 
that established an effective date of April 14, 1960 for the 
award of a total 100 percent rating for schizophrenia, for 
purposes of DIC.  

The appellant appealed the August 2005 decision to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
December 2006 Joint Motion to Vacate and Remand, the 
Secretary of Veterans Affairs (VA) and the appellant, through 
her representative, moved that the August 2005 decision be 
vacated and remanded.  The Court granted the motion by Order 
in December 2006.  By incorporating the recommendations in 
the Joint Motion, the Court found that VA had erroneously 
interpreted the issue for appellate review as a claim for an 
earlier effective date based upon clear and unmistakable 
error.  Accordingly, the Board remanded the issue of 
entitlement to enhanced DIC benefits under the provisions of 
38 U.S.C.A. § 1311 for further development.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

REMAND

Unfortunately, the claims file reflects that further RO 
action on the claim on appeal is warranted, even though such 
action will, regrettably, further delay an appellate decision 
in this appeal.

The appellant is seeking entitlement to enhanced DIC 
benefits.  Under 38 U.S.C.A. § 1311(a)(2), the rate of 
payment of DIC to a surviving spouse shall be increased by a 
certain sum (an enhanced rate of DIC) in the case of the 
death of a veteran who at the time of death was in receipt of 
or was entitled to receive (or but for the receipt of retired 
pay or retirement pay was entitled to receive) compensation 
for a service-connected disability that was rated totally 
disabling for a continuous period of at least eight years 
immediately preceding death.  Additionally, in determining 
the period of a veteran's disability for purposes of the 
preceding sentence, only periods in which the veteran was 
married to the surviving spouse shall be considered.  Id.  

In Wingo v. West, 11 Vet. App. 307 (1998), the Court 
interpreted 38 C.F.R. § 3.22(a), the regulation implementing 
38 U.S.C.A. § 1318, authorizing the payment of DIC to a 
surviving spouse, as permitting a DIC award in a case where 
the veteran had not established entitlement to VA 
compensation for a service-connected total disability and had 
never filed a claim for such benefits which could have 
resulted in entitlement to compensation for the required 
period.  The Court concluded that the language of 38 C.F.R. 
§ 3.22(a) would permit a DIC award where it is determined 
that the veteran "hypothetically" would have been entitled 
to a total disability rating for the required period if he or 
she had applied for compensation during his or her lifetime.  

Effective January 21, 2000, VA promulgated a final regulation 
pertaining to DIC benefits for survivors of certain veterans 
rated totally disabled at time of death.  See 65 Fed. Reg. 
3,388-3,392 (2000):  a revision of 38 C.F.R. § 3.22.  The 
final regulation established an interpretive rule reflecting 
VA's conclusion that 38 U.S.C.A. § 1318 authorizes payment of 
DIC only in cases where the veteran had, during his or her 
lifetime, established a right to receive total service-
connected disability compensation from VA for the period 
required by the statute, or would have established such a 
right if not for CUE by VA.  

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that, for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 
38 U.S.C.A. § 1311(a)(2), the implementing regulation, 
38 C.F.R. § 20.1106, did permit such hypothetical 
entitlement.  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of 38 C.F.R. § 3.22, and found a conflict between 
that regulation and 38 C.F.R. § 20.1106.  The Federal Circuit 
concluded that the revised 38 C.F.R. § 3.22 was inconsistent 
with 38 C.F.R. § 20.1106, which interprets a virtually 
identical veterans benefit statute, and that VA failed to 
explain its rationale for interpreting these virtually 
identical statutes (38 U.S.C.A. § 1311 and 38 U.S.C.A. 
§ 1318) in conflicting ways.  The Federal Circuit remanded 
the case, and directed VA to stay all proceedings involving 
claims for DIC benefits under 38 U.S.C.A. § 1318 where the 
outcome was dependent on 38 C.F.R. § 3.22, pending the 
conclusion of expedited rulemaking.  

Accordingly, on April 5, 2002, VA amended 38 C.F.R. § 20.1106 
to provide that there would be no "hypothetical" 
determinations as to whether a deceased veteran had been 
totally disabled for eight years prior to death so that the 
surviving spouse could qualify for the enhanced DIC benefit 
available under 38 U.S.C.A. § 1311(a)(2).  See 67 Fed. Reg. 
16,309-16,317 (April 5, 2002).  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F. 3d 1373 (Fed. Cir. 
2003) (NOVA II), regarding a challenge to the validity of 
38 C.F.R. § 3.22 as amended January 21, 2000, the Federal 
Circuit held, in part, that 38 C.F.R. § 3.22, as amended, was 
not invalid insofar as it precluded "hypothetical 
entitlement" as an additional basis for establishing 
eligibility under 38 U.S.C.A. § 1318.  The Federal Circuit 
held that VA could properly construe the "entitled to 
receive" language of sections 1311(a)(2) and 1318 in the 
same way, and could properly construe the language of the 
same two statutory sections to bar the filing of new claims, 
i.e., claims where no claim had been filed during the 
veteran's life, or the claim had been denied and was not 
subject to reopening:  "hypothetical entitlement" claims.  

Thus, VA has established that "hypothetical entitlement" is 
not a viable basis for establishing benefits under either 
38 U.S.C.A. § 1311(a)(2) or 38 U.S.C.A. § 1318, however, in 
Rodriguez v. Nicholson, 19 Vet. App. 275 (2005), the Court 
determined that the theory of hypothetical entitlement should 
be applied on a limited basis; i.e., only to claims pending 
on the date of the change of 38 C.F.R. § 3.22, January 21, 
2000.  Prior to that time, the amended 38 C.F.R. § 3.22 could 
not be retroactively applied.  

Because the appellant's claim was pending prior to January 
21, 2000, "hypothetical entitlement" is for consideration 
in this case.  In the Joint Motion, the parties stated that 
VA should ensure that all duties to notify and assist had 
been met in regard to the appellant's claim for enhanced DIC 
under a theory of "hypothetical entitlement."  

Accordingly, in December 2007, the Board remanded the claim 
for enhanced DIC benefits under the provisions of 38 U.S.C.A. 
§ 1311 for further development, including furnishing the 
appellant adequate notice pursuant to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The Board directed the AMC/RO 
to provide notification of the information and evidence not 
of record necessary to substantiate the appellant's claim, to 
include specific reference to 38 U.S.C.A. § 1311 and 
38 C.F.R. § 3.22 for claims filed prior to January 22, 2000.  

The AMC attempted to send VCAA letters to the appellant in 
February 2008 and July 2009; however, the record reflects 
that each of these letters was returned by the United States 
Postal Service as undeliverable.  The AMC contacted the 
appellant by telephone in August 2009, and obtained a current 
mailing address.  The AMC sent the appellant a VCAA letter in 
August 2009.  

While the August 2009 VCAA letter indicated that the AMC was 
working on the appellant's appeal for entitlement to enhanced 
DIC under the provisions of 38 U.S.C.A. § 1311, the letter 
went on to state, "In support of your claim for DIC, we need 
medical evidence showing that the veteran's service connected 
conditions caused or contributed to the veteran's death.  We 
may also pay DIC if the veteran was continuously rated 
totally disabled due to service-connected conditions for at 
least 10 years before death."  In the attachment entitled 
"What the Evidence Must Show"  the August 2009 letter 
informed the appellant that, in order to support her claim 
for DIC benefits, the evidence must show that:  the veteran 
died while on active duty, or, the veteran died from a 
service-connected disease or injury, or, the veteran died 
from a non service-related injury or disease and was 
receiving, or was entitled to receive, VA compensation for 
service-connected disability that was rated as totally 
disabling:  (1) for at least 10 years immediately before 
death, or (2) since the veteran's release from active duty 
and for at least five years immediately preceding death, or 
(3) for at least one year before death if the veteran was a 
former prisoner of war who died after September 30, 1999.  

The foregoing notice letter describes the information and 
evidence necessary to substantiate a claim for DIC; however, 
the appellant in this case is already in receipt of DIC, and 
is seeking enhanced DIC pursuant to 38 U.S.C.A. § 1311.  The 
fact that the August 2009 letter provided information 
regarding substantiating a claim for DIC is confusing to the 
appellant.  See Kent v. Nicholson, 20 Vet. App. 1, 12 (2006) 
(observing that incomplete, misleading, or confusing 
information can render a VCAA notice letter inadequate).  
Such confusion is evidenced by the fact that, in a September 
2009 statement submitted with her VCAA notice response, the 
appellant stated that she receives DIC based on the Veteran's 
service-connected death.  The August 2009 notice letter 
failed to advise her of the information and evidence 
necessary to substantiate her claim, for enhanced DIC, as 
directed in the December 2007 remand.  

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In Stegall the Court held that "where... the remand 
orders of the Board... are not complied with, the Board itself 
errs in failing to insure compliance."  Id.  

Accordingly, remand is required so that the appellant can be 
furnished corrective VCAA notice regarding the matter on 
appeal.  

As a final matter, the Board points out that, as noted above, 
the appellant is represented by the Missouri Veterans 
Commission.  While the Missouri Veterans Commission was 
furnished a copy of the October 2009 supplemental statement 
of the case, the claims file does not contain a VA Form 646 
(Statement of Accredited Representative in Appealed Case) or 
similar statement from the Veteran's representative since the 
December 2007 remand.  On remand, the appellant's 
representative should be given an opportunity to review the 
case and provide written argument on her behalf.  See 38 
C.F.R. § 20.600.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The AMC/RO is to provide the 
appellant a corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that advises her of the 
information and evidence necessary to 
substantiate a claim for enhanced DIC 
under the provisions of 38 U.S.C.A. 
§ 1311, including based on a theory of 
hypothetical entitlement.  This letter 
should include specific reference to 
38 U.S.C.A. § 1311 and 38 C.F.R. § 3.22 
for claims filed prior to January 21, 
2000.  

The AMC/RO should advise the appellant 
that, in order to substantiate her claim, 
the evidence must show that the Veteran 
was in receipt of or was entitled to 
receive compensation for a service-
connected disability that was rated 
totally disabling for a continuous period 
of at least eight years immediately 
preceding death.  

2.  After ensuring that the development 
is complete, re-adjudicate the claim.  If 
not fully granted, issue a supplemental 
statement of the case before returning 
the claim to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



